DETAILED ACTION
Notice to Applicant
	This communication is in response to amendment and remarks filed 6/2/22.  Claims 1 and 7 have been amended and claims 19-22 have been added.  Claims 1-3, 6-9, 12 and 19-22 are pending.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-3, 6-9, 12 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-3, 6, 19-20 are drawn to a system configured to facilitate configuration modifications for a patient interface computer system based on risk of readmission of a patient, which is within the four statutory categories (i.e. machine).   Claims 7-9, 12, and 21-22 are drawn to a method of facilitating configuration modifications for a patient interface computer system based on risk of readmission of a patient, which is within the four statutory categories (i.e. process).    

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 (and similar independent claim 7) include limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A system configured to facilitate configuration modifications for a patient interface computer system based on risk of readmission of a patient, the system comprising: 
a patient interface computer system comprising one or more sensors configured to provide real-time signals conveying information indicating a measurement of the patient, and a wearable device configured to (1) at least one of receive and send one or more program instructions and (2) at least one of spot-check, periodically monitor, and continuously monitor the patient; 
a database of patient demographics information for a plurality of patients;
one or more processors configured by machine-readable instructions to: (i) obtain patient demographics information associated with a patient, the patient previously having been admitted at a facility of a first type; (ii) obtain disease information associated with the patient; (iii) obtain facility information associated with a facility of a second type to which the patient has been admitted subsequent to the facility of the first type, the facility information including one or more facility-specific factors associated with the facility of the second type; (iv) determine a risk of readmission to a facility of the first type for the patient based on the obtained patient demographics information, the disease information, and the facility information; and (v) cause a configuration of the patient interface computer system to be modified based on the determined risk of readmission;
and a remote live audio-visual consultation system; 
wherein causing a configuration of the patient interface computer system to be modified includes one or more of scheduling one or more remote consultation sessions with one or more caregivers for the patient via the remote live audio-video consultation system, or changing an amount of monitoring of the patient with the one or more sensors.

The Examiner submits that the forgoing underlined limitations as drafted and detailed above, are steps that, under its broadest reasonable interpretation, recites steps for organizing human interactions.  The claimed invention is directed towards obtaining patient, disease and facility information; determining a risk of readmission and causing a configuration to be modified including scheduling a remote consultation or changing the amount of patient monitoring.  This is a method of managing patient care in a health care facility thus falling into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  That is other than reciting “processor” and “computer system” language, nothing in the claim element precludes the steps from practically being performed between people, for example.  The pending claims read upon a person (“database”) with information and another person obtaining data from that person and then upon a determination of risk of readmission scheduling a remote consultation or changing the amount of monitoring.  Scheduling a remote consultation or changing the amount of monitoring are activities that can be done between two people.  If a claim limitation, under its broadest reasonable interpretation, covers interactions between people or managing personal behavior or relationships then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Accordingly, the claim describes at least one abstract idea.

Furthermore, the following dependent claims further teach concepts considered to be an abstract idea (and thus fail to make the abstract idea any less abstract). 

As per claims 3 and 9 assigning a score to individual demographic-specific factors of the obtained patient demographics information, individual disease-specific factors of the disease information, and/or individual facility- specific factors of the facility information, and determining the risk of readmission to a facility of the first type based on the assigned scores are mental processes as they are evaluations that can, at the currently claimed high level of generality, be practically performed in the human mind.

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
a patient interface computer system comprising one or more sensors configured to provide real-time signals conveying information indicating a measurement of the patient, and a wearable device configured to (1) at least one of receive and send one or more program instructions and (2) at least one of spot-check, periodically monitor, and continuously monitor the patient; 
a database of patient demographics information for a plurality of patients;
one or more processors configured by machine-readable instructions to: (i) obtain patient demographics information associated with a patient, the patient previously having been admitted at a facility of a first type; (ii) obtain disease information associated with the patient; (iii) obtain facility information associated with a facility of a second type to which the patient has been admitted subsequent to the facility of the first type, the facility information including one or more facility-specific factors associated with the facility of the second type; (iv) determine a risk of readmission to a facility of the first type for the patient based on the obtained patient demographics information, the disease information, and the facility information; and (v) cause a configuration of the patient interface computer system to be modified based on the determined risk of readmission;
and a remote live audio-visual consultation system; 
wherein causing a configuration of the patient interface computer system to be modified includes one or more of scheduling one or more remote consultation sessions with one or more caregivers for the patient via the remote live audio-video consultation system, or changing an amount of monitoring of the patient with the one or more sensors.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception 
the recitations performing the functions by the processor configured by machine readable instructions amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraph [0018] of the present Specification, see MPEP 2106.05(f)
the recitation of a remote-live audio visual consultation system and sensors providing real-time signals recite only the idea of a solution or outcome (i.e. claim fails to recite details of how a solution to a problem is accomplished).  
in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’".

generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of a patient interface computer system; a remote live audio visual consultation system; sensors providing real-time signals; and a wearable device merely limit the abstract idea the environment of a computer and electronic devices, see MPEP 2106.05(h)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and analogous independent claim 7 do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claims 2 and 8 further describe the facility-specific factors represents insignificant extra-solution (data gathering) activity (see MPEP § 2106.05(g)). 

Claims 6 and 12: notify one or more care givers regarding the patient's determined risk of readmission and/or a change in the determined risk of readmission represents mere instructions to apply an exception by reciting the idea of a solution or outcome (see MPEP § 2106.05(f)).

Claims 19-22: increasing or reducing user interface options associated with the wearable device and providing one or more of a notification, reminder or direction(s) to the patient vie the wearable device recites only the idea of a solution or outcome (i.e. claim fails to recite details of how a solution to a problem is accomplished).  In order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’".  The claims only generally teach increasing or reducing user interface options and providing a notification/reminder/direction – amounting to an ‘apply it’ step.   

Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.



2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

Therefore, claims 1-3, 6-9, 12 and 19-22 are ineligible under 35 USC §101. 


Subject Matter free from Prior Art

Tetteh (2015/0339791) teaches determining a risk of readmission to a facility of the first type for the patient based on the obtained patient demographics information, the disease information (para. [0018] a system for monitoring a patient after admission and Subsequent release of the patient from a health care facility includes… the control module configured to…based on the one or more characteristics, determine a risk of readmission) and causing a configuration of the patient interface computer system to be modified based on the determined risk of readmission (para. [0018] automatically generate a notification to a health care provider to provide intervention).  

Li (Li, Yue; Cai, Xueya; Yin, Jun; Glance, Laurent; Mukamel, Dana.  “Is Higher Volume of Postacute Care Patients Associated With a Lower Rehospitalization Rate in Skilled Nursing Facilities?” Med Care Res Rev 2012 69: 103.  01 August 2011) teaches obtaining facility information associated with a facility of a second type to which the patient has been admitted subsequent to the facility of the first type, the facility information including one or more facility-specific factors associated with the facility of the second type and determining a risk of readmission based on the facility information, Li pg. 107 teaches identifying the cohort of Medicare SNF admissions (“skilled nursing facility” aka SNF reads on a facility of a second type) Li pg. 107 further teaches determining whether a SNF patient had at least one discharge to hospital with 30 days and within 90 days of admission (i.e. determining a risk of readmission based on the facility information).   However, one of ordinary skill in the art would not have been motivated to modify Tetteth directed at an outpatient setting with the teachings of Li directed at skilled nursing facilities to teach the limitaitons of the pending claims.  

	The closest foreign reference of record Badawi (WO 2012176104 A1) pg. 5 teaches using patient data and determining a risk of readmission and displaying the calculation on the display devices.  Another non-patent literature of record Singh (Singh, Siddhartha; Lin, Yu-Li; Kuo, Yong-Fang; Nattinger, Ann B.; Goodwin, James S.  “Variation in the Risk of Readmission Among Hospitals: The Relative Contribution of Patient, Hospital and Inpatient Provider Characteristics.”  Journal of General Internal Medicine.  29.4: 572-578. (Apr 2014)) teaches determining how hospital characteristics affect the variation in risks of readmission.  

The closest prior arts of record fail to expressly teach a system configured to:
 (i) obtain patient demographics information associated with a patient, the patient previously having been admitted at a facility of a first type; (ii) obtain disease information associated with the patient; (iii) obtain facility information associated with a facility of a second type to which the patient has been admitted subsequent to the facility of the first type, the facility information including one or more facility-specific factors associated with the facility of the second type; (iv) determine a risk of readmission to a facility of the first type for the patient based on the obtained patient demographics information, the disease information, and the facility information; and (v) cause a configuration of the patient interface computer system to be modified based on the determined risk of readmission; 
and a remote live audio-visual consultation system; 
wherein causing a configuration of the patient interface computer system to be modified includes one or more of scheduling one or more remote consultation sessions with one or more caregivers for the patient via the remote live audio-video consultation system, or changing an amount of monitoring of the patient with the one or more sensors.
 
	The closest foreign reference of record Badawi (WO 2012176104 A1) pg. 5 teaches using patient data and determining a risk of readmission and displaying the calculation on the display devices.  Singh (Singh, Siddhartha; Lin, Yu-Li; Kuo, Yong-Fang; Nattinger, Ann B.; Goodwin, James S.  “Variation in the Risk of Readmission Among Hospitals: The Relative Contribution of Patient, Hospital and Inpatient Provider Characteristics.”  Journal of General Internal Medicine.  29.4: 572-578. (Apr 2014)) teaches determining how hospital characteristics affect the variation in risks of readmission.  


Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive. 

ON pgs. 7-8 of the 6/2/22 Remarks, Applicant argues that the claims are not directed to an abstract idea under Step 2A prong 1.  Applicant states that the claims are directed to a “physical and concrete system” rather than an abstract mental process.  Applicant further states this physical and concrete system comprises “much more” than a method of organizing human activity or a mental activity.  Even if the claims are directed to a “physical and concrete system” or “much more” than an abstract idea, this does not effectively rebut the assertion that the claims are directed to an abstract idea.  A claim can, as in the present case, be directed to an abstract concept but still have added physical computer components performing basic functions of a computer.  

Applicant then begins arguments on pg. 8 of the 6/2/22 Remarks that the pending claims are eligible under Step 2A prong 2 because the claims as a whole integrate the recited judicial exception into a practical application.  Applicant argues that the claims are directed to a specific improvement in the patient interface computer system based on risk of readmission of a patient.  Applicant argues there is an “improvement in the modification of a patient interface computer system” and that this is an “important application.”  However the claims do not teach in any actual technological improvement to the patient interface.  “Causing a configuration” as taught by the claims only requires scheduling a consultation session or changing an amount of monitoring.  Neither of these amount to a technological improvement to be a “practical application.”  

Applicant further argues that the claims comprise a practical application because the invention applies and uses the abstract idea in a “particular technological environment” and encompass a “very specific method” for modifying a patient interface computer system.  Scheduling a consultation or changing the amount of monitoring with sensors via a computer system is an “apply it” step.  “Utilization” of physical components, alone, in response to the determination of the risk of readmission does not amount to a practical application.  Applicant has not persuasively argued any improvement to the technology or any technical field.  

The pending claims are unlike those found eligible in CardioNet and McRO.   In CardioNet the inventive subject matter focused on a specific means or method that improves cardiac monitoring technology.  The present claims do not focus on specific means or method that improves wearable devices.  Wearable devices are only generally recited in the claims for performing the function they normally do with no specific application to the abstract idea.  In McRO the claims were directed to a specific technological improvement.  Again, there is specific technological improvement to wearable devices as recited in the pending claims and, thus, unlike the claims in McRO.  

As per dependent claims 19-22, the rejection has been updated to include these newly added claims.  As stated above, the limitaitons do not amount to a practical application as they are “apply it” steps.  Claims 19-22 generally teach increasing or reducing user interface options or providing a notification/reminder/direction but do not recite details on how this is related to the abstract idea or specific details on how the interface is modified.  

Finally on pg. 12 Applicant again unpersuasively argues that “a very specific and concrete physical analysis” when considered as a whole constitutes an “inventive concept.”  As discussed previously, as recited in the claims and the updated claim rejection, generally linking an abstract idea to computer systems or other technology does not amount to a practical application nor an inventive concept.   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        8/4/22